Citation Nr: 1218968	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-11 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than October 12, 2007 for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in July 2008, which denied service connection for bilateral hearing loss; in June 2010, which denied service connection for tinnitus; and in September 2010, which reopened and granted service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, effective October 12, 2007.  From these decisions, the Veteran expresses disagreement with the denials of service connection for bilateral hearing loss and tinnitus, and the effective date assigned for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee.

The Veteran testified at a July 2011 hearing before a Decision Review Officer (DRO).  A transcript of those proceedings has been associated with the claims file.

The Board wishes to address, as a preliminary matter, certain contentions and allegations raised by the Veteran through various claims submissions and his DRO hearing testimony.  Specifically, the Veteran appears to allege that, although a claim for service connection for a bilateral knee disorder was initially raised in October 2001 and is the subject of his October 2007 request to reopen, VA never properly adjudicated his claim insofar as the disability in his right knee.

Indeed, the Veteran's October 2001 claim clearly expresses his intention to seek service connection for a "bilateral knee condition."  In his October 2007 request to reopen, the Veteran expressed that he wished to claim service connection for both knees.  The Board notes that the September 2010 rating decision, which initially reopened and granted service connection for the Veteran's claim, characterizes the pertinent issue as "[s]ervice connection for infra patella tendonitis of the knees with history of posterior horn medial meniscal tear, left knee (claimed as bilateral knee condition)."  Moreover, the rating decision clearly expresses that symptoms and objective findings in both knees were considered.  The rating decision concludes, "it is the Decision Review Officer's decision [that] service connection is warranted for a bilateral knee condition diagnosed as infra patellar tendonitis of the knees with history of posterior horn meniscus tear of the left knee" (emphasis added).  Given the RO's characterization of the issue and its treatment of the Veteran's knee claim in its September 2010 rating decision, it is apparent that the service connection that was granted contemplates disabilities in both the right and left knees.  The September 2010 rating decision provides for a single 10 percent initial disability rating which encapsulates both the Veteran's right and left leg disabilities, effective from October 12, 2007, the date of the Veteran's request to reopen.

Given the above procedural posture, the Board finds that the Veteran's claim for service connection for a right knee disability has already been adjudicated and granted, by virtue of the September 2010 rating decision.  Nonetheless, to the extent that he has asserted ongoing right knee symptoms and a period of convalescence following left knee surgery in December 2011, the Board construes these allegations as asserting a new claim for an increased disability rating for his service-connected bilateral knee disability.  The Board also notes that, in a February 2012 submission, the Veteran raises a separate and new claim for service connection for sleep apnea.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for sleep apnea and entitlement to a disability rating in excess of 10 percent for infra patella tendonitis of the knees with history of posterior horn meniscal tear, left knee (claimed as bilateral knee condition) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has diagnoses of bilateral hearing loss and tinnitus.

3.  The Veteran's current bilateral hearing loss and tinnitus are unrelated to a disease or injury of service origin, including acoustic trauma sustained therein.

4.  The Veteran's original claim for service connection for a bilateral knee disorder was received by VA in October 2001.
 
5.  In February 2002, the RO denied the Veteran's claim for service connection for a bilateral knee disorder, and, on February 21, 2002, notice of this decision was mailed to the Veteran's address of record, as reflected on his October 2001 claim.

6.  No new and material evidence was received during the one-year period following the RO's mailing of the February 2002 notice letter.

7.  The Veteran did not appeal the RO's February 2002 decision.

8.  No further claim for service connection for a bilateral knee disorder, whether formal or informal, was thereafter received until October 12, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for an effective date earlier than October 12, 2007, for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2008 and September 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for bilateral hearing loss and tinnitus respectively, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claim for service connection for bilateral hearing loss was most recently adjudicated in September 2010 supplemental statement of the case; his claim for service connection for tinnitus was most recently adjudicated in a January 2011 statement of the case.

Insofar as the issue of entitlement to an effective date earlier than October 12, 2007 for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, the Veteran's claim for an earlier effective date arises from the initial grant of service connection for that disability.  Preadjudicatory VCAA notice provided in February 2008 also advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify, insofar as the effective date issue herein decided, has also been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, post-service VA and private treatment records, VA examination report dated June 2009, VA examiner's addendum report dated April 2010, and hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Bilateral Hearing Loss

In his claims submissions and testimony provided at his July 2011 hearing, the Veteran alleges that he has received a bilateral hearing loss diagnosis and attributes such hearing loss to noise exposure during his active duty service.  In this regard, he has asserted that he was attached to the 82nd Airborne as a paratrooper.  According to the Veteran, he was exposed to noise from helicopters and other aircraft during parachute jumps and rappelling exercises.  The Veteran also alleges that he was required to operate heavy machinery and that he was also exposed to noise from those machines.  Interestingly, the Veteran does not specifically allege that his hearing loss either began during service or within the one year period following his separation from service.  In this regard, he is only able to state, as reported during a November 2008 private evaluation by Dr. G.Q.N. and during a June 2009 VA examination, that his hearing loss has existed for years.

In addition to the foregoing principles governing service connection generally, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates that the Veteran does have current bilateral hearing loss which meets the threshold stated under 38 C.F.R. § 3.385.  In this regard, audiometric testing performed during Dr. G.W.N.'s May 2009 private evaluation revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear, coupled with the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
55
75
75
LEFT
55
65
65
75
80

Audiometric testing performed during May 2009 VA treatment revealed pure tone thresholds that were less elevated than those shown at the May 2009 private evaluation; but nonetheless, also revealed pure tone thresholds which meet the 38 C.F.R. § 3.385 requirements:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
55
60
LEFT
20
30
40
55
55

At a June 2009 VA examination, the Veteran continued to demonstrate pure tone thresholds which meet the 38 C.F.R. § 3.385 requirements:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
50
55
LEFT
20
30
20
45
55

The VA examiner interpreted the foregoing data as showing right ear moderate sensorineural hearing loss at 3000 Hertz sloping to moderately severe sensorineural hearing loss at 4000 Hertz, and left ear mild to moderately severe sensorineural hearing loss beginning from 1000 Hertz.

Consistent with the Veteran's description of his duties during service, a DD Form 214 in the claims file reflects that the Veteran's military education included two weeks at Air Assault School in May 1987 and three weeks in a Basic Airborne Course in June 1984.  Also consistent with the Veteran's contentions that he operated heavy equipment during service, the DD Form 214 shows that the Veteran participated in a nine week course for heavy construction equipment operation.  He was awarded the Parachutist Badge and Air Assault Badge.  Additionally, the Veteran's Service Personnel Qualification Record confirms the Veteran's service with the 82nd Airborne Division.  Overall, the nature of the Veteran's active duty service is consistent with his claimed in-service acoustic trauma.  Accordingly, the Board finds that the Veteran did experience acoustic trauma during his active duty service.

As the evidence clearly shows that the Veteran has incurred bilateral sensorineural hearing loss that meets the threshold for service connection set forth under 38 C.F.R. § 3.385, and the Veteran has been shown to have experienced acoustic trauma during his active duty service, the questions for the Board are whether the Veteran's current hearing loss is etiologically related to his in-service acoustic trauma, or, whether his hearing loss was manifested to a compensable degree within one year from his separation from service.  After a careful and thorough review of the evidence, the Board finds in the negative as to both questions.

Although the service records establish in-service acoustic trauma, there is no indication in the service treatment records or available service personnel records that the Veteran experienced or was treated for hearing loss during service.  At his May 1982 entrance examination, the Veteran expressly denied having a pre-service history of hearing loss.  A clinical examination of the ears was normal.  Audiometric testing revealed pure tone thresholds that were essentially within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
15
10
20
15
15

During a September 1983 airborne examination, the Veteran once again denied having a history of hearing loss or other ear symptoms.  Audiometric testing performed at that time was also essentially normal:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
20
LEFT
15
10
20
15
15

Audiometric testing performed 18 months later, in March 1985, also indicated hearing that was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
5
5
5
0
10

The Veteran continued to deny having any history of hearing loss or ear trouble during a July 1987 physical examination.  Audiometric testing performed at that time revealed hearing that continued to be within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
20
LEFT
10
5
10
5
0

The Board notes that the Veteran's Personnel Qualification Record reflects that he was deemed to be permanently disqualified from future airborne assignments, beginning in March 1988, due to chronic low back pain.  There is no indication in the record, however, that the Veteran was placed on any restrictions due to reported or diagnosed hearing loss.

The earliest post-service treatment record that is relevant to the Veteran's claim concerning hearing loss is the aforementioned November 2008 private evaluation report by Dr. G.W.N.  As also discussed above, the Veteran reported that he had been experiencing hearing problems "for years" but was unable to provide even an approximate time frame of onset.  Dr. G.W.N. does not provide an opinion as to the etiology of the Veteran's hearing loss.  Similarly, an etiology opinion for the Veteran's hearing loss is not expressed in the records pertaining to the aforementioned May 2009 VA treatment.

The VA examiner's report from the Veteran's June 2009 VA examination notes that the Veteran reported a "long history of hearing loss."  Once again, however, the Veteran was unable to provide an approximate time frame for onset, nor does he specifically assert that his hearing loss began either during active duty service or within one year from his separation from service.  In an April 2010 addendum report, which was prepared in conjunction with a review of the claims file, the VA examiner determined that it is less likely than not that the Veteran's hearing loss was caused by his in-service noise exposure.  In support of this conclusion, the examiner noted that the Veteran's service records indicate that he had normal hearing during service and that the earliest complaints of hearing loss do not appear in the record until approximately 2009.

As noted above, the Board's own review of the claims file indicates that the earliest complaints of hearing loss in the record are contained in the private November 2008 records from Dr. G.W.N.; not in 2009 as noted by the VA examiner in her April 2010 addendum.  Nonetheless, the examiner's review and analysis that the Veteran's service records do not indicate any abnormal hearing during service is consistent with the evidence in the record.  Similarly, to the extent that the VA examiner's review indicated the earliest complaints of hearing loss occurred in 2009,  such review, although factually erroneous, is also consistent with the record to the extent that there is no evidence showing that the Veteran's hearing loss was first manifest within one year from his separation from service in April 1990.  Accordingly, the Board finds that the VA examiner's erroneous finding that the Veteran's earliest complaints concerning hearing loss were in 2009 (as opposed to November 2008) does not in and of itself minimize the probative weight of the opinions and rationale expressed in the April 2010 addendum.  Rather, as that opinion is not contradicted by any other medical evidence and is essentially consistent with the evidence of record insofar as the first notation of hearing loss being more than a decade after service, the Board affords the April 2010 VA examiner's opinions full probative weight.

The only other opinion in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own assertions.  The Board notes once again, however, that the Veteran has been unable to provide even an approximate time frame for the onset of his hearing loss, and at best, is only able to assert that he has been experiencing hearing loss for years.

To the extent that the Board may infer from the Veteran's assertions that he is reporting that his hearing loss began during service or within one year from his separation from service, the Board finds that such assertions would be due little probative weight.  In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent in this case to report on his perception of decreased hearing.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the record contains various inconsistencies in the Veteran's statements which impact the credibility and reliability of the information being provided.  

Contrary to any inferred assertion that the Veteran's hearing loss began during or within a short period from his service, the service treatment records show that the Veteran consistently denied having any history of hearing loss or other ear problems.  Moreover, the Board notes that the absence of any documented subjective complaints, treatment, or objective findings related to hearing loss until November 1998 also weigh against the Veteran's assertions.  In light of the foregoing inconsistencies, when coupled with the lack of any complaints or findings of a hearing disorder in service, contentions that his hearing loss began in service and has continued since service (to the extent that it may be inferred) lacks credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza, 7 Vet. App. 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Hence, the Board attaches no probative weight to assertions of in-service onset and subsequent continuity of bilateral hearing loss.

Even absent the credibility concerns discussed above, there is no indication that the Veteran has any medical training such that he is competent to provide an opinion concerning a medical diagnosis or etiology of hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss must be shown via audiometric testing, and moreover, hearing loss can have many different causes.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his bilateral hearing loss, such lay assertions do not constitute competent medical evidence.  
      
In sum, there is no competent and credible evidence showing that the Veteran had bilateral hearing loss either in service or within one year from his separation from service.  Moreover, there is no probative medical evidence indicating the current bilateral hearing loss is related to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Tinnitus

As noted in the discussion above, the Board recognizes that the Veteran likely experienced acoustic trauma during his active duty service.  In his April 2009 claim, subsequent claims submissions, and DRO hearing testimony, the Veteran alleges that he has experienced ringing in his ears since his active duty service and that this has become constant and more severe since 2002.

From the outset of its analysis, the Board points out that, for tinnitus specifically, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is competent to present evidence of continuity of symptomatology due to the subjective nature of the disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Notwithstanding the same, the Board finds that the Veteran's assertions concerning the onset of tinnitus during service and subsequent continuity thereafter are also contradicted by various inconsistencies in the record.  

As noted above, the service treatment records do not reference or indicate any subjective complaints related to the Veteran's hearing or ears, and also, do not reflect any objective findings or diagnosis of any hearing or ear-related disorders.  As also noted above, the Veteran consistently denied having any ear problems at in-service physical examinations performed in May 1982, September 1983, March 1985, and July 1987.

The earliest post-service treatment records which are relevant to the Veteran's tinnitus are May 2009 VA treatment records which reflect that the Veteran reported a high pitched tinnitus.  Contrary to the Veteran's assertions that his tinnitus began during service, however, the Veteran apparently reported that his tinnitus began eight years before (in 2001).

During his June 2009 VA examination, the Veteran reported an intermittent tinnitus that occurred two or three times a week and lasted for periods of five to ten minutes.  At that time, and also contrary to his statements that his tinnitus began during service, the Veteran was unable to state when his tinnitus began.  Although tinnitus was diagnosed by the VA examiner, an opinion as to whether the tinnitus was related to the Veteran's active duty service was not provided in the June 2009 report.

In an April 2010 addendum report which was prepared by a separate examiner after review of the claims file, the VA examiner opined that the Veteran's tinnitus was less likely than not incurred as a result of in-service noise exposure.  Similar to the stated rationale concerning hearing loss, the examiner noted that the Veteran's service records do not reflect tinnitus during service, and moreover, the earliest complaints of tinnitus in the record appear in 2009.

With respect to tinnitus, the VA examiner correctly notes in the April 2010 addendum that the record does not indicate documented complaints of tinnitus prior to 2009.  As discussed above, service records are silent for tinnitus or any other ear or hearing-related disorders.  As such, the Board finds that the April 2009 opinion is supported by adequate rationale that is consistent with the Veteran's documented medical history.

Although the April 2010 opinion is not contradicted by any opinions rendered by a medical professional, it is contradicted by the Veteran's assertions of initial onset during service and subsequent continuity.  Inconsistent with these assertions, however, the May 2009 VA treatment record indicates that the Veteran reported the initial onset of tinnitus in 2001.  The Board notes that, in an August 2010 notice of disagreement, the Veteran asserted that he never reported to his VA physicians that his tinnitus had only existed for eight years.  Nonetheless, at his subsequent June 2009 VA examination, the Veteran acknowledged that he was unable to state when his tinnitus first began.  Given these inconsistencies, coupled with the absence of any findings of an ear or hearing-related disorder in service, the Board finds the Veteran's contentions that his tinnitus began in service and has continued since that time lacks credibility.  See Cartright, 2 Vet. App. at 25; see also Caluza, 7 Vet. App. 511; Buchanan, 451 F.3d at 1335.  Accordingly, the Board can also attach no probative weight to the Veteran's assertions of in-service onset and subsequent continuity of tinnitus.

Moreover, to the extent the Veteran contends that his tinnitus is related to service, as noted above, the Veteran is not shown to possess any specialized training such that he is competent to provide an opinion concerning a medical diagnosis or etiology of tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, tinnitus can have many causes, and the question of whether a post-service onset of tinnitus is related to events occurring in service requires medical expertise to determine.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his bilateral hearing loss, such lay assertions do not constitute competent medical evidence.  

Overall, there is no competent and credible evidence showing that the Veteran's tinnitus began during his active duty service and has since continued.  Also, there is no probative medical evidence indicating the Veteran's tinnitus is related to his service, to include noise exposure therein.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  

In reaching the above conclusions, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is also not applicable with respect to this issue on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

III.  Earlier Effective Date Analysis

With regard to the effective date issue on appeal, the Board notes again that it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81 and Timberlake, 14 Vet. App. at 128-30.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2011) (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 38 C.F.R. § 3.400(b)(2) (2011) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").

If a veteran files an application for service connection with VA, and the claim is disallowed, he has the right to appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). If he does not initiate an appeal within one year, however, the decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) (2011).

The Court has held that a "presumption of regularity" attaches to the official acts of public officers.  See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Id.  This includes the RO's mailing of its decisions.

In this case, the evidence of record shows that the Veteran was discharged from service on April 4, 1990.  On April 12, 1990, VA received a formal claim, via VA Form 21-526, for service connection for back pain.  A September 1990 rating decision granted this claim with an assigned initial disability rating of 10 percent, effective April 5, 1990, the first day after the Veteran was discharged from service.

Subsequent claims documentation shows that the Veteran filed his initial claim for service connection for a bilateral knee condition on October 9, 2001.  This claim was denied in a February 2002 decision.  Notice of this decision, with a statement of the Veteran's appellate rights, was mailed to the Veteran's address of record on February 21, 2002.

The Veteran did not subsequently appeal the February 2002 decision, and it became final.  Similarly, no additional evidence that could be construed as a claim for service connection for the knees was received by VA until an informal request to reopen his claim for service connection for a bilateral knee disorder that was received on October 12, 2007.  In a July 2008 rating decision, the RO denied the claim.  Later that month, the Veteran subsequently filed a timely notice of disagreement (NOD) in which he challenged the RO's decision not to reopen his claim for service connection for a bilateral knee disorder.  After an April 2009 statement of the case was issued to the Veteran, he perfected his appeal of the RO's decision declining to reopen his claim.

After receipt of additional evidence, the RO issued a September 2010 rating decision which granted service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, effective October 12, 2007, the date on which the Veteran's request to reopen was received by VA.

On appeal, the Veteran seeks to establish an earlier effective date for the award of service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee.

Specifically, he asserts in a May 2009 statement and in his February 2011 substantive appeal that the effective date of the award should go back to April 5, 1990 (the first day after his separation from service), or alternatively, back to his original October 9, 2001 claim for service connection for a bilateral knee disorder.  In support of his arguments, the Veteran alleges, in his May 2009 statement, that a December 2001 VA examination was deficient in that it failed to include x-rays studies of both knees.  Hence, the Veteran reasons, had the December 2001 VA examination included such studies, his bilateral knee disorder would have been discovered and service connection would have been awarded at that time.

In his February 2011 substantive appeal, the Veteran argues alternatively that a bilateral knee disorder was first noted during his service, and hence, the effective date for service connection for his bilateral knee disability should date back to April 5, 1990, the first day after his separation from service.

Notwithstanding the Veteran's contentions outlined above, and in view of the foregoing legal authority, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than October 12, 2007, for the award of service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee.

In this regard, the Board finds no basis upon which to assign an effective date as early as April 5, 1990 for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee.  A review of the claims file does not indicate that the Veteran filed, or expressed any intention to file, a claim for service connection for a bilateral knee disorder at any time prior to his October 9, 2001 claim.  Although, as noted above, the Veteran filed a formal claim for service connection for a back disorder in April 1990, the same month that he was discharged from service, there is no reference anywhere on the April 1990 claim to a bilateral knee disorder.  Accordingly, even under a liberal construction of the April 1990 claim submission, the Board is unable to construe a claim for service connection for a bilateral knee disorder.  Although the Board acknowledges the Veteran's assertion that a bilateral knee disorder was diagnosed at his April 1990 separation, the Board finds that such an argument is unavailing, given the absence of any claims for service connection for a bilateral knee disorder, either formal or informal, filed within a year from the Veteran's separation from service.

With respect to the Veteran's assertion that service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee should be effective from his original October 9, 2001 claim, the Board similarly finds no basis to do so.  As noted above, there is no indication anywhere in the record that the Veteran sought service connection for a bilateral knee disorder, either formally or informally, at any time before his October 9, 2001 claim.  Additionally, the Veteran's October 9, 2001 claim was denied in a February 2002 rating decision.  Notice of this decision was mailed to the Veteran's address of record on February 21, 2002, and there is no indication in the record that such notice failed to reach the Veteran or was returned as undeliverable or for any other reason by the United States Postal Service.  Accordingly, the February 21, 2002 notice is presumed to have been received by the Veteran.  Although the notice letter and rating decision included a statement of the Veteran's rights in seeking an appeal of the decision, the Veteran did not subsequently appeal the February 2002 rating decision, nor was any new and material evidence received within one year of that decision.  Thus, that rating decision is deemed final.

Subsequently, no evidence that could be construed as a claim for service connection for a bilateral knee disorder was received until his October 12, 2007 request to reopen his claim for service connection.  Subject to that claim, service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee was granted in a September 2010 rating decision.  Consistent with the applicable laws and regulations, the effective date for the awarded service connection was properly fixed to the date of the Veteran's request to reopen, October 12, 2007.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) (2011).

For the foregoing reasons, the Board finds that an effective date earlier than October 12, 2007, for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, is not warranted on any basis. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an effective date earlier than October 12, 2007 for service connection for infra patella tendonitis of the knees, with history of posterior horn medial meniscus tear in the left knee, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


